Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          29-DEC-2021
                                                          01:11 PM
                                                          Dkt. 18 OCOR
                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                         STATE OF HAWAIʻI,
                  Respondent/Plaintiff-Appellee,

                                vs.

                          SAMUEL K. KAEO,
                  Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CASE NO. 2DCW-XX-XXXXXXX)

                        ORDER OF CORRECTION
                          (By: Eddins, J.)

           It is ordered that the Opinion of the Court, filed on
December 29, 2021, is corrected as follows:
           On page 7, footnote 7, line 12, the word “circuit” is
corrected to read “district.”
           The Clerk of the Court is directed to take all
necessary steps to notify the publishing agencies of this
change.
           DATED: Honolulu, Hawaiʻi, December 29, 2021.

                                      /s/ Todd W. Eddins
                                      Associate Justice